Citation Nr: 0511932	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-25 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to assignment of a higher rating for diabetes 
mellitus, currently rated as 20 percent disabling.  

2.  Entitlement to service connection for left knee disorder.

3.  Entitlement to service connection for right knee 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1997 to July 
2002.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
During his October 2004 Board hearing, the veteran submitted 
private medical records and waived initial RO review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During his October 2004 Board hearing, the veteran and his 
spouse testified that the veteran's activities had become 
more restricted in the past year to year and a half.  The 
veteran stated that he took four insulin shots daily and that 
during the last year, he had to call 911 three times due to 
his fluctuating sugar levels.  Private emergency medical 
reports from March 2003 to April 2004 reflect such treatment.  
Under the circumstances, the Board finds that a VA 
examination is warranted to determine whether the veteran's 
service-connected diabetes has increased in severity.  

The veteran also testified that during service, he 
experienced swelling in his knees and that he has been 
diagnosed with retropatellar pain syndrome in both knees.  He 
stated his current job required him to stand from four to 
eight hours per day.  The veteran's August 1996 enlistment 
examination found that the veteran had genu varum, mild 
asymptomatic, in his lower extremities.  His service medical 
records showed that he had swollen knees and complained of 
pain in his knees.  In August 2000, his diagnosis was 
bilateral pes anserine bursitis.  A November 1999 entry 
indicated that there was a diagnosis of right knee effusion, 
traumatic without ligament damage.  The veteran's May 2002 to 
July 2002 VA medical records revealed that his diagnoses were 
right knee retropatellar syndrome and left knee retropatellar 
syndrome.  A patellar inhibition test was positive in the 
right knee, but negative on the left side.  A February 2003 
VA medical record showed that the veteran had some 
arthralgias in the knees.  Thus under the circumstances, the 
Board finds that a VA examination is warranted to determine 
the nature and etiology of the veteran's knee disorders.  

During the hearing, the veteran indicated that there may be 
outstanding records regarding his diabetes and knee disorders 
at the VA medical facility in Pueblo, CO.  Any outstanding 
records should be obtained and associated with the claims 
folder.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for his diabetes and his knee 
disorders since May 2003.  With any 
needed signed releases from the veteran, 
the RO should request copies of the 
records of all treatment identified by 
him, in particular from the VA Medical 
Center in Pueblo, CO.  All records so 
obtained should be associated with the 
claims folder.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected diabetes 
mellitus.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examination 
should include any diagnostic tests or 
studies for an accurate assessment of the 
disorder.  The examiner's report should 
set forth in detail all pertinent current 
symptoms and clinical findings, including 
the frequency and severity of episodes of 
ketoacidosis or hypoglycemia, especially 
those requiring hospitalization, dietary 
restriction, insulin dosages, and 
regulation of activities.  

3.  The veteran should also be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of any 
current left and right knee disorders.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  Any special test findings 
should be clearly reported.  The 
examiner's report should set forth in 
detail all pertinent current symptoms, 
clinical findings, and diagnoses 
concerning any current disorder involving 
either knee.  After reviewing the claims 
file (to specifically include service 
medical records) and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current right or 
left knee disorder is directly related to 
manifestations or disorders noted in 
service.  The examiner should also 
specifically comment whether any knee 
disorder had its onset in service or 
whether it was due to the veteran's pre-
existing genu varum.  A detailed 
rationale for all opinions expressed 
should be furnished.

4.  After completion of the above, the RO 
should again review the expanded record 
and determine if the benefits sought can 
be granted.  If any action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	William Harryman
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



